              Case 3:21-cr-00054-VC Document 31-1 Filed 06/08/21 Page 1 of 10




 1 Law Offices of
   DENA MARIE YOUNG (CSB #215344)
 2 2751 4th Street, PMB #136
   Santa Rosa, CA 95405
 3 Telephone: (707) 528-9479
   Facsimile: (707) 692-5314
 4 Email: dmyounglaw@gmail.com

 5 Attorney for Defendant
   KATRINA MARAS
 6
                                      UNITED STATES DISTRICT COURT
 7
                                   NORTHERN DISTRICT OF CALIFORNIA
 8
                                          SAN FRANCISCO DIVISION
 9

10    UNITED STATES OF AMERICA,                        No. 3:21-cr-00054 VC

11                 Plaintiff,                          DECLARATION OF COUNSEL IN SUPPORT
            v.                                         OF MOTION TO SUPPRESS STATEMENTS
12
      KATRINA MARAS,
13
                   Defendant.
14

15

16

17                              DECLARATION OF DENA MARIE YOUNG
18          I, Dena Marie Young, do hereby declare:
19          1. I am an attorney licensed to practice law in the Northern District of California and the State of

20 California, and the attorney of record for defendant, KATRINA MARAS

21          2. EXHIBITS E, F, G and H are screen captures from cell phone videos taken by Wilfred Fonteno

22 as he arrived at the IHOP Restaurant where his and Ms. Maras’ son was driven.

23          3. Based on my review of the videos, these exhibits show only a portion of the number of officers
     both armed and undercover involved in the arrest of Ms. Maras for credit card fraud.
24
            I declare under penalty of perjury that the foregoing is true and correct, except as to those matters
25
     stated upon information and belief, and as to those matters, I believe them to be true.
26

27

28

                                                         -1-
     DECLARATION IN SUPPORT OF REPLY MOTION TO SUPPRESS STATEMENTS
             Case 3:21-cr-00054-VC Document 31-1 Filed 06/08/21 Page 2 of 10




 1         Executed in Santa Rosa, California on June 8, 2021, by:

 2

 3                                                     __/s/ Dena Marie Young_______________
                                                       DENA MARIE YOUNG
 4
                                                       Attorney for Defendant
 5                                                     KATRINA MARAS
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                     -2-
     DECLARATION IN SUPPORT OF REPLY MOTION TO SUPPRESS STATEMENTS
Case 3:21-cr-00054-VC Document 31-1 Filed 06/08/21 Page 3 of 10




                     EXHIBIT E
Case 3:21-cr-00054-VC Document 31-1 Filed 06/08/21 Page 4 of 10
Case 3:21-cr-00054-VC Document 31-1 Filed 06/08/21 Page 5 of 10




                     EXHIBIT F
Case 3:21-cr-00054-VC Document 31-1 Filed 06/08/21 Page 6 of 10
Case 3:21-cr-00054-VC Document 31-1 Filed 06/08/21 Page 7 of 10




                     EXHIBIT G
Case 3:21-cr-00054-VC Document 31-1 Filed 06/08/21 Page 8 of 10
Case 3:21-cr-00054-VC Document 31-1 Filed 06/08/21 Page 9 of 10




                     EXHIBIT H
Case 3:21-cr-00054-VC Document 31-1 Filed 06/08/21 Page 10 of 10
